UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
LAFRANCES DUDLEY O’NEAL,            )
                                    )
      Plaintiff,                    )
                                    )
              v.                    )                Civil Action No. 13-0179 (PLF)
                                    )
PRETRIAL SERVICES AGENCY, et al. )
                                    )
      Defendants.                   )
____________________________________)


                                  MEMORANDUM OPINION

               On February 11, 2013, pro se plaintiff LaFrances Dudley O’Neal filed a

complaint alleging violations of her constitutional rights by various federal and non-federal

defendants, in connection with her criminal prosecution for bank fraud. Compl., Dkt. No. 1;

Memorandum Opinion and Order, Dkt. No. 7 (August 9, 2013); see also United States v. O’Neal,

Criminal No. 11-0355-1 (RBW).

               There is no record that a copy of the complaint has been served on any of the

defendants. The non-federal defendants, who presumably are unaware of this lawsuit’s

existence, have not responded to Ms. O’Neal’s complaint. The federal defendants, by contrast,

filed a motion to dismiss on April 5, 2013. Mot. to Dismiss, Dkt. No. 3. The federal defendants

contend that Ms. O’Neal’s complaint must be dismissed for several independent reasons,

including failure to properly complete service of process. Mot. to Dismiss at 1-2. On May 8,

2013, this Court issued an order advising Ms. O’Neal of the consequences of failing to respond
to a dispositive motion, and instructing her to respond to the federal defendants’ motion no later

than May 29, 2013. See Order, Dkt. No. 4. 1

               On May 29, 2013, Ms. O’Neal filed a motion to strike the federal defendants’

motion to dismiss. See Mot. to Strike, Dkt. No. 5. Ms. O’Neal’s motion consisted of a single

sentence, and did not substantively respond to the specific assertions made in the federal

defendants’ motion.

               On August 9, 2013, the Court issued a Memorandum Opinion and Order,

explaining the requirements of the Federal and Local Rules and directing Ms. O’Neal to show

cause in writing by September 4, 2013, as to why her complaint should not be dismissed for

failure to serve the defendants within 120 days after the complaint was filed. In addition, the

Court again advised Ms. O’Neal of the consequences of failing to respond to a dispositive

motion, and directed her to respond to the federal defendants’ motion to dismiss no later than

September 4, 2013. Memorandum Opinion and Order, Dkt. No. 7. The Court made clear that a

failure to respond may result in the Court’s treating the dispositive motion as conceded and that a

failure to provide proof of service would lead to dismissal of the complaint. Id.

               The September 4, 2013 deadlines have passed, and the plaintiff has failed to

provide evidence of service, respond to federal defendants’ motion, or file anything further with

the Court. The Court therefore will dismiss this action for failure to serve process upon the




       1
                This Order was issued by Judge John D. Bates. The case subsequently was
transferred to the undersigned on June 20, 2013.

                                                 2
defendants. See FED. R. CIV. P. 4(m). A separate Order accompanies this Memorandum

Opinion.

             SO ORDERED.




                                         /s/_______________________________
                                         PAUL L. FRIEDMAN
DATE: October 9, 2013                    United States District Judge




                                            3